The fractional southwest quarter of section 18, township 4 south, range 10 west, in Jefferson *Page 164 
county, Arkansas, contains 194.92 acres by government survey. This quarter section is divided into two lots: Lot 1 is the east 80 acres and lot 2 is the west 114.92 acres. The subdivisions of the east 80 acres are described as: the northeast quarter of the southwest quarter, 40 acres; and the southeast quarter of the southwest quarter, 40 acres. The west 114.92 acres is described as the "west fractional half of the southwest quarter," or as the "fractional west half of the southwest quarter."
Appellees, George Henry and Howard Bartlett, filed this suit in the Jefferson chancery court against A. D. Chavis, Sr., and wife, and A. D. Chavis, Jr., and wife, and L. E. Sallee, county clerk of Jefferson county. The plaintiffs alleged that they were the owners of all of the fractional southwest quarter of said section 18 containing 194.92 acres, and that A. D. Chavis, Sr., had no interest in the lands, but was seeking by a tax claim to acquire some interest; and the county clerk was made party to enjoin him from issuing any deed to anyone until the further orders of the court. The plaintiffs prayed that their title be quieted to all of the fractional southwest quarter of section 18 except the northeast quarter of the southwest quarter, which they conceded to be in A. D. Chavis, Jr.; and the plaintiffs prayed that certain instruments executed to and/or by A. D. Chavis, Sr., be canceled as clouds on the plaintiffs' title. A. D. Chavis, Sr., answered for himself and the other Chavis defendants denying plaintiffs' title and claiming under a rival title. The chancery court awarded the northeast quarter of the southwest quarter (40 acres) to A. D. Chavis, Jr., and the southeast quarter of the southwest quarter (40 acres) to A. D. Chavis, Sr., and the fractional west half of the southwest quarter (114.92 acres) to the plaintiffs (appellees); and from this decree A. D. Chavis, Sr., has appealed. Thus, by the decree of the chancery court, from which the appellees have not appealed, the title to the east 80 acres of the southwest quarter (described as the northeast quarter of the southwest quarter, 40 acres, and the southeast quarter of the southwest quarter, 40 acres) is not involved on this appeal; and there is before this court the title to the *Page 165 
fractional west half of the southwest quarter containing 114.92 acres.
This fractional west half of the southwest quarter was patented by the United States to James Jackson, who died many years ago, survived by his wife, Harriet (who remarried and became Reynolds) and by one or two sons. One son was named Elisha, and he died in infancy. The legitimacy of the other son, Henry Jackson, is questionable; but the title to the entire fractional west half of the southwest quarter (114.92 acres) passed either by inheritance or by adverse possession to Henry Jackson and to his mother, Harriet Reynolds, long before the present litigation; and they became source of title. The plaintiffs (appellees) deraign title by deeds duly of record as follows:
1. Henry Jackson and his wife and Harriet Reynolds, his mother, conveyed to S. and D. M. and Harold Bluthenthal, by deed in 1912, thirty-five acres off of the east side of the fractional west half of the southwest quarter; and this thirty-five acres was described by metes and bounds as follows: "Beginning at the northwest corner of the northeast quarter of the southwest quarter of said section 18, thence west eight chains and 75 links, thence south forty chains, thence east eight chains and 75 links, thence north forty chains to the point of beginning, containing 35 acres."
2. S. and Harold Bluthenthal conveyed to Bluthenthal Supply Company in 1928, under the following description: "The fractional west half of the southwest quarter of section 18 . . . known as the Henry Jackson land."
It will be observed that this left the one-third interest of D. M. Bluthenthal outstanding, and it will be further observed that this description to the Bluthenthal Supply Company was a broader description than the one from Henry Jackson.
3. Bluthenthal Supply Company executed a deed of trust to W. C. Hudson in 1928, describing the land just as it was described in the deed to the Bluthenthal Supply Company. *Page 166 
4. In a foreclosure suit in 1934, the above-mentioned deed of trust was foreclosed, and the property was purchased by the Simmons National Bank; and in the foreclosure decree and in the commissioner's deed the property was described as "an undivided two-thirds interest in the fractional west half of the southwest quarter of section 18 . . . known as the Henry Jackson lands."
5. Simmons National Bank conveyed by quitclaim deed to J. C. Fox, trustee, et al., in 1937, using the same description.
6. J. C. Fox, trustee, et al., conveyed by quitclaim deed to the appellees (plaintiffs) in 1941, describing the property as "fractional southwest quarter of section 18 . . .," (but without specifying any number of acres).
The appellant, A. D. Chavis, Sr., claims title to the west 79.92 acres (being all of the fractional west half of the southwest quarter except the Bluthenthal thirty-five acres) under deeds, duly of record, from the alleged heirs of Henry Jackson. One deed is from Alex Jackson and the other from Alphy Jackson Perry; and appellant, A. D. Chavis, Sr., testified that he knew Henry Jackson in his lifetime and that he was survived by Alex Jackson and Alphy Jackson Perry, and that these said heirs executed the deeds under which A. D. Chavis, Sr., claimed.
From the deraignment of the appellees' title, it will be observed that all that the Jacksons ever sold to the Bluthenthals was thirty-five acres, and that this was by definite and correct description. In the subsequent conveyances, in appellees' line of title, broader descriptions were used, but these did not enlarge the title out of the Jacksons; and the appellees showed no title out of Henry Jackson and Harriet Reynolds to themselves or any of their predecessors in title to any part of the fractional west half of the southwest quarter except the Bluthenthals' thirty-five acres.
The plaintiffs (appellees) must recover on the strength of their own title, whether this case be considered as one in ejectment, or one to quiet title.
For ejectment cases, see: Carpenter v. Jones, 76 Ark. 163,88 S.W. 871; Wallace v. Hill, 135 Ark. 353, *Page 167 205 S.W. 699, and cases collected in West's Arkansas Digest, "Ejectment," 9.
For quieting title cases, see: Nix v. Pfeifer, 73 Ark. 199,83 S.W. 951; Little v. Williams, 88 Ark. 37,113 S.W. 340; Sanders v. Boone, 154 Ark. 237, 242 S.W. 66, 32 A.L.R. 461, and cases collected in West's Arkansas Digest, "Quieting Title," 10.
Since the plaintiffs (appellees) did not show any deraignment of title except to an undivided two-thirds interest in the thirty-five acres, and since the plaintiffs introduced no testimony of possession, or occupancy, or payment of taxes for seven years, it therefore necessarily follows that the plaintiffs are not entitled to recover the remaining 79.92 acres in the fractional west half of the southwest quarter (the difference between the 114.92 acres and the Bluthenthal 35 acres); and the decree of the chancery court awarding the said 79.92 acres to the plaintiffs was erroneous.
Regarding the thirty-five acres of land deeded by Jackson to Bluthenthal, we have already shown the appellees' deraignment of title. The appellant, A. D. Chavis, Sr., deraigns his title to this thirty-five acres from a tax sale to the state for the taxes of 1932, where the land was listed as follows:
"Bluthenthal Supply Company — fractional west half of the southwest quarter of section 18, 35 acres." Under the same description, the state's title was confirmed by the Jefferson chancery court on November 3, 1936, pursuant to act 296 of 1929 and act 119 of 1935. On March 3, 1937, A. D. Chavis, Sr., obtained a deed from the state of Arkansas to the land under the same description; and the record shows that he immediately entered into actual possession of the land and has cleared and put in cultivation some additional acreage. This suit was not filed until December 3, 1941, and A. D. Chavis, Sr., has pleaded the two-year statute of limitations under his state deed. (Section 8925 of Pope's Digest.) The appellees attack the tax sale to the state for 1932 taxes on only three grounds, and these are:
1. That the levying court for 1932 did not follow 13616-7 of Pope's Digest. (These sections fix the date *Page 168 
for the quorum court to meet and provide for the determination of the amount to be raised, and require that the proceedings be set forth in a record.)
2. That the land was sold to the state for more than the correct amount of the taxes, the excess complained of being ten cents.
3. That the improvements on the land were not assessed separately from the land.
There is no necessity to discuss these grounds of attack to determine whether or not the confirmation proceedings cured the sale, because the appellees are defeated by the two-year statute of limitations (8925 of Pope's Digest). This court has many times held that the two-year statute applies to possession under a tax deed which sufficiently describes the land and purports to convey the same even though the tax sale was void.
In Carpenter v. Smith, 76 Ark. 447, 88 S.W. 976, Judge WOOD, speaking for the court, said: "Two years of such possession under his tax deed was sufficient to give appellee title. Section 5061, Kirby's Digest; Helena v. Hornor, 58 Ark. 151, 23 S.W. 966; Cooper v. Lee,59 Ark. 460, 27 S.W. 970; Woolfork v. Buckner, 67 Ark. 411,55 S.W. 168; Crill v. Hudson, 71 Ark. 390, 74 S.W. 299; Boynton v. Ashabranner, 75 Ark. 514, 88 S.W. 568."
And in the case of Ross v. Royal, 77 Ark. 324,91 S.W. 178, Judge McCULLOCH, speaking for the court, said: "The statute under consideration is plainly a statute of limitation, and begins to run, not from the date of the sale, but from the date actual possession is taken under the deed. Haggart v. Ranney, 73 Ark. 344,84 S.W. 703, supra; McCann v. Smith, 65 Ark. 305, 45 S.W. 1057. Actual possession of land taken and held continuously for the statutory period of two years under a clerk's tax deed or donation deed issued by the Commissioner of State Lands bars an action for recovery, whether the sale be merely irregular, or void on account of jurisdictional defects."
And in Bradbury v. Dumond, 80 Ark. 82,96 S.W. 390, 11 L.R.A., N.S., 772, Chief Justice HILL, speaking for the court, said: "This court has adopted the view *Page 169 
that a deed based on a void tax sale, on its face describing the land and purporting to convey it, is color of title within the statute of limitations. See the cases recently reviewed on that subject. Ross v. Royal, 77 Ark. 324,91 S.W. 178."
In Jones v. Temple, 126 Ark. 86, 189 S.W. 847, Judge HART, speaking for the court, said: "Where a purchaser of land has been in actual possession of the land under a tax deed for more than two years, he acquires title, regardless of the validity of the tax sale. Walker v. Helms,84 Ark. 614, 106 S.W. 1170."
A score of cases could be cited on this point. Many of these are collected in 1529 of that excellent book by Mr. Jones on Arkansas Titles. We have quoted some of the original cases to show that the holding here is neither an innovation nor a departure from the old law, but is a recognition of the old cases. It, therefore, follows that appellant, A. D. Chavis, Sr., must prevail on his claim of possession under the tax deed regardless of the contentions that the appellees have raised.
Therefore, this cause is reversed and remanded to the chancery court with directions to enter a decree in accordance with this opinion.
The Chief Justice, Mr. Justice SMITH and Mr. Justice ROBINS dissent from so much of this opinion as awards the thirty-five acres to appellant, Chavis.